[AVALON EXPLORATION, INC. LETTERHEAD] VIA FAX 918-495-1077 September 7, 2001 Ms.
Janet McGehee Beta Oil & Gas, Inc. 6120 South Yale Suite 813 Tulsa, OK 74136
Reference: WEHLU Joint Venture Development Agreement Dear Janet: In accordance
with our verbal and written communications, Avalon Exploration, Inc. (Avalon)
requests the following changes and amendments to be incorporated into the Joint
Venture Development Agreement (JVDA) dated August 8, 2000 by and between Avalon
and Beta. Avalon's amendments are as follows: 1. Article 1(j) - The geographical
area shall be amended to the area set out on the attached Exhibit A and all
other portions of the WEHLU lying outside the Exhibit A area shall be released
from the JVDA. The recount #1-32 is not included in the geographic area of the
revised JVDA set out on the attached Exhibit A of this letter; however, the
Recount #1-32 well located in Section 32-14N-4W shall be deemed to be in the
contractual JVDA area for purposes of defining payout and $200,000.00 of the
cost of such well will be included in the JVDA payout calculation and said well
shall be deemed a Pilot Project Well. 2. Article 7: Beta's right to purchase
shall be amended from a 40% to a 10% interest and Beta will have the right to a
30% reversionary interest after Payout on all leasehold interest earned by
Avalon under the terms of the JVDA for the Pilot Project Wells. Payout shall be
defined as the moment in time when the cumulative cash proceeds from the
production of the Pilot Project Wells after deducting taxes, transportation,
compression, and royalty expenses equal the cumulative cost incurred by Avalon
to drill, complete, test and operate, including but not limited to the cost of
any water injection wells, pumps, down hole equipment and surface facilities and
gas or oil transmission lines required to produce and operate the respective
pilot project area subject however to the understanding that only $200,000.00 of
the costs incurred in the drilling operation, completing and plugging of the
Recount #1-32 will be included in the Payout calculation. 3. Article 4 Earning
Interest: The test period shall be amended to a 90-day test period with the
understanding that Avalon's providing written request to Beta for an additional
30-day testing period will automatically extend this period. In addition to the
other terms and conditions of the pilot well description (Article 3) in the
JDVA, there shall be a time period to define completion of the wells. A well
shall have a 120-day test period from the time it is perforated and the 121st
day will be considered the "Completion Date" as defined in the JVDA. Following
the completion of a well, Avalon must commence operations for the drilling of
each subsequent Pilot Well within thirty (30) days from the Completion Date of
the previous Pilot Well or the continuous drilling option shall expire as
described in the JVDA. 4. Beta confirms and ratifies the validity and
effectiveness of the JVDA dated August 8, 2000 and Avalon's work program and
capital expenditures going forward will be governed by the terms of such
agreement as amended. 5. Avalon will commence operations to plug and abandon the
Recourt #1-32 on or before October15, 2001 and commence operations on the
de-watering completion of the Mabel T. 1-18 on or before October 15, 2001. The
changes Avalon has set out above are necessary and hopefully will be acceptable
to our partners based in London. We are attempting to reach agreement with all
parties involved and accommodate each party's individual changes to the original
JVDA. Beta's acceptance of this conditional letter will enable Avalon to proceed
with attempting to receive our partner's approval of Beta's amendments to the
agreement. Obtaining our partner approval is critical to the timely commencement
of the proposed completion attempt. If the terms and conditions set out above
meet with your approval, please indicate the same by signing in the appropriate
place below and returning to the undersigned at y our earliest convenience.
Sincerely, Randall L. Sullivan Vice President Agreed and accepted this 21st day
of September 2001. Beta Oil and Gas, Inc. successor to Red River Energy, LLC By:
/ss/ Janet McGehee -------------------------------